Citation Nr: 0127678	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  96-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Shelly Farber, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran was in the National Guard from August to October 
1953 and served on active duty from October 1953 to October 
1956.  He apparently was in the National Guard from October 
1956 to November 1957.  He is shown to have been in the 
National Guard from January 1960 to January 1963 and was in a 
reserve duty status on December 11, 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a May 2000 decision, the Board 
reopened the veteran's claim for entitlement to service 
connection for residuals of a back injury, which had 
previously been denied by the Board in 1994, and denied 
service connection on the merits.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  On March 9, 2001, the Secretary of Veterans Affairs 
and the veteran's representative filed a Joint Motion for 
Remand and to Stay Further Proceedings, which requested that 
the portion of the Board decision that denied the claim on 
the merits be vacated due to the Court's decision in Holliday 
v. Principi, 14 Vet. App. 280 (2001), pertaining to the 
Veterans Claims Assistance Act of 2000.  In March 2001, the 
Court granted the Joint Motion, vacated that part of the 
Board decision that denied service connection for a back 
injury, and remanded the case to the Board.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  In part, this law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has issued 
final rules to amend adjudication regulations in order to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  VA has stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  

On June 1, 2001, the Chairman of the Board sent the veteran 
and his representative a letter advising that they had 90 
days from the date of the letter to submit additional 
evidence.  The letter also advised that if the veteran wished 
to have the Board consider any new evidence without first 
referring it to the RO for initial review, the veteran or his 
representative would have to submit a written waiver.  
According to a June 5, 2001 report of contact, the veteran's 
representative indicated that the veteran would be undergoing 
an evaluation with a VA physician and that the evidence 
obtained from this examination would be submitted within the 
90 day period.  The representative also indicated that RO 
consideration of such evidence likely would not be waived.  
As of the date of this remand no additional evidence has been 
received.  

Although the veteran or his representative did not submit any 
additional evidence within the 90-day period, the Board notes 
that the representative indicated that the veteran would be 
having a VA evaluation.  There is no official information in 
the file as to whether it took place.  Nevertheless, the duty 
to assist warrants a remand to obtain the report of any 
evaluation, even after the expiration of the 90 days.  

In light of the directives set forth in the Joint Motion, 
which addresses the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and in view of the 
question now raised regarding the possible existence of 
additional VA generated evidence, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, § 3.156(a), 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the act, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran and his representative 
have the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran, through his attorney, 
should be asked to identify any relevant 
medical or lay evidence pertaining to his 
back disability that is not already of 
record and the RO should then attempt to 
obtain it.  In any event, the RO should 
ensure that any VA medical records not 
already in the file are obtained and 
added to the record.  

3.  The RO should ascertain whether the 
veteran underwent a VA examination or 
evaluation regarding his back disability 
as noted in the report of contact of June 
5, 2001.  If so, the report should be 
obtained.  If he was scheduled for a 
Compensation and Pension examination of 
his back/spine and failed to report for 
the examination, documentation of notice 
of the examination and of his failure to 
report should be obtained and added to 
the file.  Any additional appropriate 
action in this regard should be taken 
with consideration of 38 C.F.R. § 3.655 
if applicable.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Thus, if 
any additional development is indicated 
it should be accomplished.

5.  Thereafter, RO should again review 
the record and re-adjudicate the 
veteran's claim with application of the 
VCAA.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



